Exhibit 10.1.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
April 1, 2004 by and between NewAlliance Bancshares, Inc., a business
corporation organized under the laws of the State of Delaware (the “Company”),
NewAlliance Bank, a Connecticut savings bank (the “Bank”), and Merrill B.
Blanksteen (the “Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Bank has converted from the mutual to the stock form of
organization (the “Conversion”) and has concurrently become a wholly owned
subsidiary of the Company;

 

WHEREAS, the Executive is currently employed as the Executive Vice President,
Treasurer and Chief Financial Officer of the Company and the Bank;

 

WHEREAS, the Company and the Bank desire to ensure that the Company and the Bank
are assured of the continued availability of the Executive’s services as
provided in this Agreement, with the Company and the Bank collectively referred
to herein as the “Employers”; and

 

WHEREAS, the Executive is willing to serve the Company and the Bank on the terms
and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Employers and the Executive hereby agree
as follows:

 

SECTION 1. EFFECTIVE DATE; EMPLOYMENT.

 

This Agreement shall be effective on the date first written above (the
“Effective Date”). Each of the Employers agrees to employ the Executive, and the
Executive hereby agrees to such employment, during the period and upon the terms
and conditions set forth in this Agreement.

 

SECTION 2. EMPLOYMENT PERIOD.

 

(a) The terms and conditions of this Agreement shall be and remain in effect
during the period of three years beginning on the Effective Date and ending on
the third anniversary of the Effective Date (the “Initial Term”), plus such
extensions, if any, as are provided pursuant to Section 2(b) hereof (the
“Employment Period”).

 

(b) Except as provided in Section 2(c), prior to the first annual anniversary of
the date first above written and each annual anniversary thereafter, the Boards
of Directors of the Employers shall consider and review (after taking into
account all relevant factors, including the Executive’s performance and any
recommendation of the Chief Executive Officer) a one-year extension of the

 



--------------------------------------------------------------------------------

term of this Agreement, and the term shall continue to extend each year
(beginning with the first annual anniversary date) if the Boards of Directors so
approve such extension unless the Executive gives written notice to the
Employers of the Executive’s election not to extend the term, with such notice
to be given not less than ninety (90) days prior to any such anniversary date.
If the Board of Directors elects not to extend the term, it shall give written
notice of such decision to the Executive not less than ninety (90) days prior to
any such anniversary date. If the Executive does not receive such notice, he
may, by written notice given at any time during the ninety (90) days prior to
the relevant anniversary date, request from the Board of Directors written
confirmation that the term has been extended and, if such confirmation is not
received by the Executive within thirty (30) days after the request therefor is
made, the Executive may treat the term as having not been extended. Upon
termination of the Executive’s employment with either of the Employers for any
reason whatsoever, any annual extensions provided pursuant to this Section 2(b),
if not theretofore discontinued, shall automatically cease. In addition, no
annual renewals shall extend beyond the Executive’s 65th birthday, and in no
event shall the Employment Period extend beyond the Executive’s 65th birthday.

 

(c) Nothing in this Agreement shall be deemed to prohibit the Employers at any
time from terminating the Executive’s employment during the Employment Period
with or without notice for any reason, provided, however, that the relative
rights and obligations of the Employers and the Executive in the event of any
such termination, including any requirements with respect to prior notice of
such termination, shall be determined under this Agreement.

 

SECTION 3. DUTIES.

 

Throughout the Employment Period, the Executive shall serve as the Executive
Vice President, Treasurer and Chief Financial Officer of each of the Employers,
having such power, authority and responsibility and performing such duties as
are prescribed by or under the Bylaws of each of the Employers and as are
customarily associated with such positions. The Executive shall report directly
to the Chief Executive Officer of the Company and/or the Bank. The Executive
shall devote his full business time, attention, skills and efforts (other than
during weekends, holidays, vacation periods, and periods of illness or leaves of
absence and other than as permitted or contemplated by Section 7 hereof) to the
business and affairs of the Employers and shall use his best efforts to advance
the interests of the Employers.

 

SECTION 4. CASH AND OTHER COMPENSATION.

 

(a) In consideration for the services to be rendered by the Executive hereunder,
the Employers shall pay to him a salary of three hundred and four thousand and
five hundred dollars ($304,500) annually (“Base Salary”). The Executive’s Base
Salary shall be payable in approximately equal installments in accordance with
the Company’s and the Bank’s customary payroll practices for senior officers.
Base Salary shall include any amounts of compensation deferred by the Executive
under any tax-qualified retirement or welfare benefit plan or any other deferred
compensation arrangement. The Board of Directors of the Company (the “Company
Board”) and the Board of Directors of the Bank (the “Bank Board”) (collectively
the “Boards”) or the Compensation Committees thereof shall review the
Executive’s annual rate of salary at such times during the

 

2



--------------------------------------------------------------------------------

Employment Period as they deem appropriate, but not less frequently than once
every twelve months, and may, in their respective discretion, approve an
increase therein. Such review of Executive’s Base Salary shall take into account
not only the Executive’s performance as well as the Employers’ performance since
the date of the last review conducted pursuant to this Section 4(a) but also
shall take into consideration the salaries of similar situated officers at
comparably situated financial institutions as determined by the Boards or the
Compensation Committees thereof as well as any recommendation of the Chief
Executive Officer. In addition to salary, the Executive may receive other cash
compensation from the Employers for services hereunder at such times, in such
amounts and on such terms and conditions as the Company Board or the Bank Board
may determine from time to time. Any increase in the Executive’s annual salary
shall become the Base Salary of the Executive for purposes hereof. The
Executive’s Base Salary as in effect from time to time cannot be decreased by
the Employers without the Executive’s express prior written consent.

 

(b) The Executive shall be entitled to participate in an equitable manner with
all other executive officers of the Employers in discretionary bonuses to
executive officers as authorized by the Company Board and/or the Bank Board. No
other compensation provided for in this Agreement shall be deemed a substitute
for the Executive’s right to participate in such bonuses when and as declared by
the Company Board and/or the Bank Board. In connection with the foregoing, under
the terms of the Bank’s Executive Short Term Incentive Plan (the “ESTIP”),
annual cash bonuses can be awarded to the Executive in an amount equal to up to
200% of the Executive’s Base Salary as in effect at the start of the ESTIP’s
plan year to which the bonus relates. The Compensation Committee of the Board of
Directors of the Company shall make an annual determination of the exact
percentage of Base Salary to be used with respect to the possible bonus, if any,
to be paid to the Executive for the relevant plan year and shall notify the
Executive by the end of January of the ESTIP’s plan year to which such
percentage shall be applicable, commencing January 2005.

 

SECTION 5. EMPLOYEE BENEFIT PLANS AND PROGRAMS.

 

(a) During the Employment Period, the Executive shall be treated as an employee
of the Company and the Bank and shall be entitled to participate in and receive
benefits under any and all qualified or non-qualified retirement, pension,
savings or profit-sharing plans (including, but not limited to Company’s
Employee Stock Ownership Plan (the “ESOP”), the Bank’s defined benefit Pension
Plan, the Bank’s 401(k) Profit Sharing Plan, the Bank’s Supplemental Executive
Retirement Plan and the Bank’s 2004 Supplemental Executive Retirement Plan and
any other similar plans that may be adopted in the future), any and all group
life, health (including hospitalization, medical and major medical), dental,
accident and long-term disability insurance plans, and any other employee
benefit and compensation plans (including, but not limited to, the ESTIP and any
incentive compensation plans or programs or any stock benefit plans that may be
adopted in the future) as may from time to time be maintained by, or cover
employees of, the Company and the Bank, in accordance with the terms and
conditions of such employee benefit plans and programs and compensation plans
and programs and consistent with the Company’s and the Bank’s customary
practices. Nothing paid to the Executive under any such plan or program will be
deemed to be in lieu of other compensation to which the Executive is entitled
under this Agreement. It is the intent of the

 

3



--------------------------------------------------------------------------------

Board of Directors of the Company to develop and adopt a stock-based long-term
incentive compensation plan or plans by the end of calendar year 2005.

 

(b) During the Employment Period, the Employers shall provide the Executive with
an expense allowance (“Expense Allowance”) equal to $600 per month to pay for
the costs of an automobile. Such Expense Allowance shall take into account the
federal and state income tax effect on Executive of receipt of such allowance.
In the event that with respect to a given calendar year occurring during the
term of this Agreement, the Executive believes that he drove during such year
Business Miles (as hereinafter defined) in excess of the Covered Business Miles
(as hereinafter defined) in connection with the business of the Bank and/or the
Company and wishes to seek reimbursement as provided herein for such excess,
within 45 days after the end of such calendar year, the Executive shall provide
information to the Company and the Bank (as well as any additional information
as the Employers may reasonably request in order to review the Executive’s
claim) with respect to the number of miles driven in the such calendar year in
connection with the business of the Bank and/or the Company (“Business Miles”).
In the event the number of Business Miles driven during such calendar year is
determined by the Employers to be more than 5,000 (except for the year ended
December 31, 2004, the amount shall be 3,750 miles) (“Covered Business Miles”),
the Bank or the Company will provide Executive an additional reimbursement
within 45 days of such determination for the Business Miles in excess of the
Covered Business Miles at the rate of $0.375 per mile (“Reimbursement Rate”).
The Expense Allowance, the Covered Business Miles and the Reimbursement Rate
shall be reviewed annually by the Compensation Committee of the Company Board
and, if increased, shall be reflected in an addendum hereto. Notwithstanding the
foregoing, nothing herein shall be deemed to impose upon the Employers or
obviate the Executive’s obligation, legal or otherwise, to maintain liability
insurance with respect to the Executive’s personal use of an automobile.

 

(c) The Employers shall provide and pay for a parking space for Executive in the
Bank’s main office parking garage or, if such space shall become unavailable due
to tenant commitments or otherwise, in an alternative convenient closed parking
garage.

 

(d) The Executive shall be entitled to paid holidays and paid vacation
consistent with the Employers’ policy for executive officers.

 

(e) The Employers shall provide during the term of this Agreement, subject to
the limitations set forth herein, for the Executive to receive, at the
Employers’ expense, the services of a tax professional and a personal financial
planning professional (which may be the same person or entity for both services)
(the “Tax Service Professional”) selected by the Employers and reasonably
satisfactory to the Executive. Subject to the limitations set forth herein, if
the Employers do not specify a Tax Services Professional reasonably acceptable
to the Executive, the Executive will be entitled to use the services of a Tax
Services Professional of his choosing and seek reimbursement by the Employers
for the reasonable cost of such Tax Service Professional actually incurred by
the Executive. The services to be provided shall include (i) the preparation of
all required federal, state and local personal income tax returns, (ii) advice
with respect to federal, state and local income tax treatment of cash and other
forms of compensation paid to the Executive by the Employers and (iii)

 

4



--------------------------------------------------------------------------------

investment and retirement counseling and estate planning. Notwithstanding the
foregoing, the annual cost to the Employers of providing the services to the
Executive of such Tax Service Professional, whether such Tax Service
Professional is selected by the Employers or the Executive, shall not exceed
$2,500 (the “Annual Cost”), prior to any adjustment for income tax effects of
reimbursement for such expense. Reimbursement of Executive for the Annual Cost
shall take into account the federal and state income tax effect on Executive of
receipt of such Annual Cost. The Annual Cost shall be reviewed annually by the
Compensation Committee of the Company and, if increased, shall be reflected in
an addendum hereto.

 

(f) During the Employment Period, the Employers will reimburse and/or pay for
Executive’s cost of membership in the Graduate Club (or such other club
reasonably agreed to by the Employers and the Executive), including all
membership bonds or surety, initiation or membership fees, annual dues, capital
assessments, and all business-related expenses incurred at the club (“Club
Expenses”). The Executive shall be reimbursed for the cost of Club Expenses
expended by Executive and any such reimbursement and/or payment of the Club
Expenses by the Employers shall take into account the federal and state income
tax effect or the Executive of receipt of reimbursement for the Club Expenses.

 

SECTION 6. INDEMNIFICATION AND INSURANCE.

 

(a) During the Employment Period and for a period of six years thereafter, the
Employers shall cause the Executive to be covered by and named as an insured
under any policy or contract of insurance obtained by them to insure their
directors and officers against personal liability for acts or omissions in
connection with service as an officer or director of the Employers or service in
other capacities at the request of the Employers. The coverage provided to the
Executive pursuant to this Section 6 shall be of the same scope and on the same
terms and conditions as the coverage (if any) provided to other officers or
directors of the Employers or any successors.

 

(b) To the maximum extent permitted under applicable law, the Employers shall
indemnify the Executive against and hold him harmless from any costs,
liabilities, losses and exposures that may be incurred by the Executive in his
capacity as a director or officer of the Employers or any subsidiary or
affiliate.

 

SECTION 7. OUTSIDE ACTIVITIES.

 

The Executive may (a) serve as a member of the boards of directors of such
business, community and charitable organizations as he may disclose to and as
may be approved by the Employers (which approval shall not be unreasonably
withheld), and (b) perform duties as a trustee or personal representative or in
any other fiduciary capacity, provided that in each case such service shall not
materially interfere with the performance of his duties under this Agreement or
present any conflict of interest. The Executive may also engage in personal
business and investment activities which do not materially interfere with the
performance of his duties hereunder, provided that such activities are not
prohibited under any code of conduct or investment or securities trading policy
established by the Employers and generally applicable to all similarly situated
executives. If the

 

5



--------------------------------------------------------------------------------

Executive is discharged or suspended, or is subject to any regulatory
prohibition or restriction with respect to participation in the affairs of the
Bank, he shall continue to perform services for the Company in accordance with
this Agreement but shall not directly or indirectly provide services to or
participate in the affairs of the Bank in a manner inconsistent with the terms
of such discharge or suspension or any applicable regulatory order.

 

SECTION 8. WORKING FACILITIES AND EXPENSES.

 

It is understood by the parties that the Executive’s principal place of
employment shall be at the Employers’ principal executive office located in New
Haven, Connecticut, or at such other Board approved location within 50 miles of
the address of such principal executive office, or at such other location as the
Employers and the Executive may mutually agree upon. The Employers shall provide
the Executive at his principal place of employment with a private office,
secretarial services and other support services and facilities suitable to his
position with the Employers and necessary or appropriate in connection with the
performance of his assigned duties under this Agreement. The Employers shall
reimburse the Executive for his ordinary and necessary business expenses
attributable to the Employers’ business, including, without limitation, the
Executive’s travel and entertainment expenses incurred in connection with the
performance of his duties for the Employers under this Agreement, in each case
upon presentation to the Employers of an itemized account of such expenses in
such form as the Employers may reasonably require.

 

SECTION 9. TERMINATION OF EMPLOYMENT WITH BENEFITS.

 

(a) Subject to Sections 9(b) and 9(c), the Executive shall be entitled to the
benefits described in Section 9(b) in the event that:

 

(i) his employment with both of the Employers terminates during the Employment
Period as a result of the Executive’s voluntary resignation within six full
calendar months following:

 

(A) the failure of either the Company Board or the Bank Board to appoint or
re-appoint the Executive to the positions with the Company and the Bank stated
in Section 3 of this Agreement;

 

(B) the expiration of a 30-day period following the date on which the Executive
gives written notice to the Employers of their material failure, whether by
amendment of the Certificate of Incorporation or Bylaws of either the Company or
the Bank, or by action of the Company Board, the Company’s shareholders, the
Bank Board, the Bank’s shareholder(s), or otherwise, to vest in the Executive
the functions, duties or responsibilities prescribed in Section 3 of this
Agreement, unless, during such 30-day period, the Employers cure such failure;

 

(C) the expiration of a 30-day period following the date on which the Executive
gives written notice to the Employers of their material breach of any term,
condition or covenant contained in this Agreement (including, without
limitation, any

 

6



--------------------------------------------------------------------------------

reduction of the Executive’s rate of Base Salary in effect from time to time and
any change in the terms and conditions of any compensation or benefit program in
which the Executive participates which, either individually or together with
other changes, has a material adverse effect on the aggregate value of his total
compensation package), unless, during such 30-day period, the Employers cure
such failure;

 

(D) a Board approved change in the Executive’s principal place of employment by
a distance in excess of 50 miles from the Employers’ principal executive office
in New Haven, Connecticut;

 

(E) an adverse change in the Executive’s title and position from that set forth
in Section 3(a);

 

(F) an adverse material change in the Executive’s duties, responsibilities and
authorities as prescribed in Section 3(a);

 

(G) the liquidation, dissolution, bankruptcy or insolvency of the Company or the
Bank;

 

(H) either the receipt by the Executive of written notice pursuant to Section
2(b) hereof that the Employment Period is not being extended as of any date or
expiration of the 30 day period specified in Section 2(b) hereof without the
Board of Directors having provided any requested confirmation that the
Employment Period has been extended, if (1) within 15 days of receipt of such
written notice or expiration of such 30 day period, the Executive notifies the
Employers in writing (the “Executive Notice”) that the Executive is willing to
continue to serve for the remaining term of the Employment Period under the
terms and conditions of the Agreement as then currently in effect and (2) the
Employers notify the Executive in writing within 15 days after receipt of the
Executive Notice that the Employers do not accept such offer; or

 

(I) the termination of the Executive’s employment by one of the Employers for
reasons other than those specified in Section 10 hereof; or

 

(ii) the Executive’s employment with the Employers is terminated by the
Employers during the Employment Period for any reason other than for “cause,”
death or “Disability,” as provided in Section 10(a).

 

(b) Subject to Section 9(c), and provided that no Change in Control (as defined
in Section 11(a) hereof) has occurred, the Employers shall pay and provide to
the Executive (or, in the event of his subsequent death, to his estate) the
following severance benefits, such payments to be made at the time and in the
manner the Executive’s Base Salary is paid under the Bank’s normal payroll
practices and schedule over the period beginning on the date that his employment
terminates and ending on either (i) the last day of the Employment Period or
(ii) 24 months subsequent to the

 

7



--------------------------------------------------------------------------------

date of termination, whichever period is greater (the “Severance Benefits
Period”) (except as otherwise provided for herein):

 

(i) his earned but unpaid Base Salary (including, without limitation, all items
which constitute wages under applicable law and the payment of which is not
otherwise provided for in this Section 9(b)) as of the date of the termination
of his employment, such payment to be made at the time and in the manner
prescribed by law applicable to the payment of wages but in no event later than
30 days after termination of employment;

 

(ii) the benefits, if any, to which he is entitled under the employee benefit
plans and programs and compensation plans and programs maintained for the
benefit of the Company’s and the Bank’s officers and employees (such benefits
not to include the expense allowance provided by Section 5(b)) through the date
of the termination of his employment;

 

(iii) continued group life, health, dental, accident and long term disability
insurance benefits, in addition to that provided pursuant to Section 9(b)(ii),
and after taking into account the coverage provided by any subsequent employer,
if and to the extent necessary to provide for the Executive, for the Severance
Benefits Period, coverage equivalent to the coverage to which he would have been
entitled under such plans if he had continued to be employed during such period
at the highest annual rate of Base Salary achieved during the Employment Period;
provided, however, in the event that such benefits cannot be provided, in whole
or in part, to the Executive as a non-employee subsequent to termination of
employment, the Employers, at their option, may contribute instead to the
Executive’s privately obtained comparable coverage such that the Executive is
not required to pay any more for such benefits than the Executive was required
to pay immediately preceding the date of termination;

 

(iv) an amount equal to (A) the Executive’s Annual Compensation (as hereinafter
defined) multiplied by (B) a fraction which is either (1) the number of days
left in the Employment Period if the Executive had not been terminated or (2)
730, whichever is greater, divided by 365;

 

(v) an amount equal to the pro rata portion of any target bonus awarded to the
Executive under the Bank’s Executive Incentive Plan (the “EIP”) (or such other
short-term incentive compensation plan(s) that the Employers may adopt
subsequent to the date hereof as a replacement therefor) which relates to the
calendar year in which such termination occurs; provided that such pro rata
portion will be calculated by multiplying the amount of the target bonus by a
fraction the numerator of which is the number of days elapsed in the calendar
year as of the date of termination and the denominator is 365; provided,
further, that payment of such pro rated target bonus will be paid at the same
time it is regularly paid to the other participants;

 

8



--------------------------------------------------------------------------------

(vi) an amount equal to the excess, if any, of:

 

(A) the value of the aggregate benefits to which he would be entitled under any
and all qualified defined benefit pension plans and non-qualified plans related
thereto maintained by, or covering employees of, the Company and the Bank if he
were 100% vested thereunder and had continued to be employed during the
Severance Benefits Period at the highest annual rate of Base Salary achieved
during the Employment Period; over

 

(B) the value of the benefits to which he is actually entitled under such
defined benefit pension plans as of the date on which his employment terminates;
such values to be determined using the mortality tables prescribed under Section
415(b)(2)(E)(v) of the Code;

 

(vii) an amount equal to the value of the additional employer contributions to
which he would have been entitled under any and all qualified defined
contribution plans and non-qualified plans related thereto maintained by, or
covering employees of, the Company and the Bank as if he were 100% vested
thereunder and had continued to be employed during the Severance Benefits Period
at the highest annual rate of Base Salary achieved during the Employment Period
and making the maximum amount of employee contributions, if any, required or
permitted under such plan or plans, provided that no payments shall be made
pursuant to this subsection (vi) with respect to the Company’s ESOP if the ESOP
is terminated effective as of a date within one year of the date of the
termination of the Executive’s employment; and

 

(viii) within 30 days following the occurrence of an event described in Section
9(a), upon the surrender of any shares previously awarded to the Executive under
any restricted stock plan maintained by, or covering employees of, the
Employers, which are then subject to restrictions, a lump sum payment in an
amount equal to the product of:

 

(A) the fair market value of a share of stock of the same class of stock granted
under such plan, determined as of the date of the Executive’s termination of
employment; multiplied by

 

(B) the number of shares which are being surrendered.

 

The Executive’s “Annual Compensation” for purposes of this Agreement shall be
deemed to mean the sum of (i) the Executive’s Base Salary in effect as of the
date of termination of his employment and (ii) the greater of (A) the average of
the cash incentive compensation earned by the Executive from the Employers or
any subsidiary thereof during any one of the three calendar years immediately
preceding the calendar year in which the date of termination occurs or (B) the
amount of the Executive’s target bonus under the EIP (or such other short-term
incentive compensation plan(s) that the Employers may adopt subsequent to the
date hereof as a replacement therefor) for the calendar year in which the
termination occurs; provided, however, for purposes of clause (ii) bonuses
earned under the Bank’s Performance Unit Plan will not be included in cash
incentive compensation for purposes of determining average cash incentive
compensation (or with respect to Section 11(b), the highest level of cash
incentive compensation).

 

9



--------------------------------------------------------------------------------

The Employers and the Executive further agree that the Employers may condition
the payments and benefits (if any) due under Sections 9(b)(iii), (iv), (v), (vi)
and (vii) on the receipt of the Executive’s resignation from any and all
positions which he holds as an officer, director or committee member with
respect to the Employers or any of their subsidiaries or affiliates.

 

(c) The Executive shall not be required to mitigate the amount of any benefits
provided pursuant to the provisions of Section 9(b) by seeking other employment
or otherwise. However, if the Executive becomes or is employed by another
employer subsequent to the first year following termination, any compensation
received by the Executive subsequent to the first year following termination
through the end of the Severance Benefits Period shall be offset dollar for
dollar against the Employers’ obligations set forth in Section 9(b) except with
respect to Section 9(b)(iii). In addition, if the Executive becomes employed by
another entity subsequent to termination hereunder, and under the terms of such
employment is entitled to benefits substantially similar to those provided in
Section 9(b)(iii), the Employers will not be required to continue provision of
the benefits set forth in said Section 9(b)(iii) for the remainder of the
Severance Benefits Period.

 

SECTION 10. TERMINATION WITHOUT ADDITIONAL EMPLOYER LIABILITY.

 

(a) In the event that the Executive’s employment with the Employers shall
terminate during the Employment Period on account of:

 

(i) the discharge of the Executive for “cause,” which, for purposes of this
Agreement, shall mean a discharge because either the Company Board or the Bank
Board determines that the Executive has: (A) willfully failed to perform his
assigned duties under this Agreement, other than any failure resulting from the
Executive’s incapacity due to physical or mental injury or illness; (B)
committed an act involving moral turpitude in the course of his employment with
the Employers and their subsidiaries or affiliates; (C) engaged in willful
misconduct; (D) breached his fiduciary duties for personal profit; (E) willfully
violated, in any material respect, any law, rule or regulation (other than
traffic violations or similar offenses), written agreement or final
cease-and-desist order with respect to his performance of services for the
Company or the Bank, as determined by the Company Board or the Bank Board; or
(F) materially breached the terms of this Agreement and failed to cure such
material breach during a 15-day period following the date on which the Company
Board or the Bank Board gives written notice to the Executive of the material
breach;

 

(ii) the Executive’s voluntary resignation from employment (including voluntary
retirement) with the Company and the Bank for reasons other than those specified
in Section 9(a)(i); or

 

(iii) the death of the Executive while employed by the Employers, or the
termination of the Executive’s employment because of “Disability” as defined in
Section 10(c) below;

 

10



--------------------------------------------------------------------------------

then in any of the foregoing events, the Employers shall have no further
obligations under this Agreement, other than (A) the payment to the Executive of
his earned but unpaid compensation as of the date of the termination of his
employment, (B) the payment to the Executive of the benefits to which he is
entitled under all applicable employee benefit plans and programs and
compensation plans and programs as of the date of termination of his employment,
and (C) the provision of such other benefits, if any, to which he is entitled as
a former employee under the Company’s or the Bank’s employee benefit plans and
programs and compensation plans and programs.

 

(b) For purposes of this Section 10, no act or failure to act, on the part of
the Executive, shall be considered willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Employers. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Company Board, the Bank Board or based upon the written advice of
counsel for the Employers shall be conclusively presumed to be done, or omitted
to be done, by the Executive in good faith and in the best interests of the
Employers. The cessation of employment of the Executive shall not be deemed to
be for “cause” within the meaning of Section 10(a)(i) unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of three-fourths of the members of the Company Board or
the Bank Board at a meeting of such Board called and held for such purpose
(after reasonable notice is provided to the Executive and the Executive is given
an opportunity, together with counsel, to be heard before such Board), finding
that, in the good faith opinion of such Board, the Executive is guilty of the
conduct described in Section 10(a)(i) above, and specifying the particulars
thereof in detail.

 

(c) “Disability” shall be deemed to have occurred after the Executive has been
absent from his duties hereunder on a full-time basis for six consecutive months
due to any physical or mental injury or disease that prevents the Executive from
engaging in substantially all of his duties. The existence of such physical or
mental injury or disease shall be determined by a physician selected by the
Employers, and the physician shall certify the existence or absence of such
injury or disease to the Employers and the Executive. For purposes of this
section, the Executive shall be deemed to have been absent from his duties
hereunder on a full-time basis for six consecutive months if he has not, within
any six-month period, attended to his duties on a full-time basis for 15
consecutive business days within such six-month period.

 

(d) During any period in which the Executive is absent due to physical or mental
injury or disease, the Employers may, without breaching this Agreement, appoint
another person or persons to act as interim Executive Vice President and Chief
Financial Officer pending the Executive’s return to his duties on a full-time
basis hereunder or his termination as a result of such Disability. Prior to the
Executive’s employment being terminated due to Disability under Section 10(e)
hereof, the Executive shall continue to receive his full Base Salary, bonuses
and other benefits to which he is entitled under this Agreement, including
continued participation in all employee benefit plans and programs.

 

(e) The Employers may provide notice to the Executive in writing that they
intend to terminate the Executive’s employment under this Agreement, with the
termination date to be on or

 

11



--------------------------------------------------------------------------------

after the date that the Executive has been absent from his duties hereunder on a
full-time basis for six consecutive months due to any physical or mental injury
or disease. At the time his employment hereunder is terminated due to
Disability, (i) the Executive shall not be entitled to any payments or benefits
pursuant to Sections 4 and 5 hereof for periods subsequent to such date of
termination, and (ii) the Executive shall become entitled to receive the
Disability payments that may be available under any applicable long-term
disability plan or other benefit plan.

 

SECTION 11. PAYMENTS UPON A CHANGE IN CONTROL.

 

(a) The term “Change in Control” shall mean the occurrence of any of the
following events:

 

(i) approval by the shareholders of the Company of a transaction that would
result and does result in the reorganization, merger or consolidation of the
Company, with one or more other persons, other than a transaction following
which:

 

(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”)) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the outstanding
equity ownership interests in the Company; and

 

(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Company;

 

(ii) the acquisition of all or substantially all of the assets of the Company or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the outstanding securities of the Company
entitled to vote generally in the election of directors by any person or by any
persons acting in concert, or approval by the shareholders of the Company of any
transaction which would result in such an acquisition;

 

(iii) a complete liquidation or dissolution of the Company or the Bank, or
approval by the shareholders of the Company of a plan for such liquidation or
dissolution;

 

12



--------------------------------------------------------------------------------

(iv) the occurrence of any event if, immediately following such event, members
of the Company Board who belong to any of the following groups do not aggregate
at least a majority of the Company Board:

 

(A) individuals who were members of the Company Board on the Effective Date of
this Agreement; or

 

(B) individuals who first became members of the Company Board after the
Effective Date of this Agreement either:

 

(1) upon election to serve as a member of the Company Board by the affirmative
vote of three-quarters of the members of such Board, or of a nominating
committee thereof, in office at the time of such first election; or

 

(2) upon election by the shareholders of the Company Board to serve as a member
of the Company Board, but only if nominated for election by the affirmative vote
of three-quarters of the members of such Board, or of a nominating committee
thereof, in office at the time of such first nomination;

 

provided that such individual’s election or nomination did not result from an
actual or threatened election contest or other actual or threatened solicitation
of proxies or consents other than by or on behalf of the Company Board; or

 

(v) any event which would be described in Section 11(a)(i), (ii), (iii) or (iv)
if the term “Bank” were substituted for the term “Company” therein and the term
“Bank Board” were substituted for the term “Company Board” therein.

 

In no event, however, shall a Change in Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or a
subsidiary of either of them, by the Company, the Bank, or any subsidiary of
either of them, or by any employee benefit plan maintained by any of them. For
purposes of this Section 11(a), the term “person” shall include the meaning
assigned to it under Sections 13(d)(3) or 14(d)(2) of the Exchange Act.

 

(b) If the Executive’s employment by the Employers shall be terminated
subsequent to a Change in Control and during the term of this Agreement by (i)
the Employers for other than Cause, Disability, Retirement or the Executive’s
death or (ii) the Executive for any of the reasons specified in subsection (A)
through (I), inclusive, of Section 9(a)(i) hereof, then the Employers shall pay
to the Executive a severance benefit in a lump sum payment, within five (5) days
after the effective time of such termination of employment equal to the sum of
(i) three times his Base Salary as of the date of termination of his employment,
(ii) three times the highest level of cash incentive compensation earned by the
Executive from the Employers or any subsidiary thereof in any one of the three
calendar years immediately preceding the year in which the termination occurs
and (iii) the amounts specified in Sections 9(b)(i), (ii), (v), (vi), (vii) and
(viii) (notwithstanding any contrary language contained therein with respect to
payment being on an installment basis over the Severance Benefits Period) except
in calculating the amount of such benefits, to the extent applicable, the
Severance Benefits Period will be for a period of three years commencing on the
date of the termination of the Executive’s employment. In addition, for purposes
of calculating the amount due pursuant to clause (ii) above, bonuses earned
under the Bank’s Performance Unit Plan will not be

 

13



--------------------------------------------------------------------------------

included in calculating the highest level of cash incentive compensation. In
calculating the benefits due to the Executive under Section 9(b)(vi) with
respect to the Bank’s 2004 Supplemental Executive Retirement Plan related to its
pension plan, in accordance with the terms thereof, the Executive will be
treated as having attained the age equal to the greater of (x) his actual age as
of the date of termination plus three years or (y) age 55. In addition, the
Employers shall provide the Executive with the benefits provided for in Section
9(b)(iii) for the Severance Benefits Period as adjusted above to be for a period
of three years subsequent to termination. In the event that the Employers are
unable to provide the benefits set forth in said Section 9(b)(iii) due to the
change in the Executive’s status to that of a non-employee, the Employers shall
include in the lump sum payment due pursuant to the terms of this Section 11(b)
the value of the benefits required to be provided by said Section 9(b)(iii) for
the Severance Benefits Period as amended by this Section 11(b). The severance
and other benefits payable pursuant to this Section 11(b) shall not be subject
to reduction pursuant to the provisions of Section 9(c).

 

SECTION 12. TAX INDEMNIFICATION.

 

(a) If the payments and benefits pursuant to this Agreement, either alone or
together with other payments and benefits which the Executive has the right to
receive from the Employers and their subsidiaries, would constitute a “parachute
payment” as defined in Section 280G(b)(2) of the Code (the “Initial Parachute
Payment”), then the Company shall pay to the Executive, at the time such
payments or benefits are paid and subject to applicable withholding
requirements, a cash amount equal to the sum of the following:

 

(i) twenty (20) percent (or such other percentage equal to the tax rate imposed
by Section 4999 of the Code) of the amount by which the Initial Parachute
Payment exceeds the Executive’s “base amount” from the Employers and their
subsidiaries (including their predecessors), as defined in Section 280G(b)(3) of
the Code, with the difference between the Initial Parachute Payment and the
Executive’s base amount being hereinafter referred to as the “Initial Excess
Parachute Payment”;

 

(ii) such additional amount (tax allowance) as may be necessary to compensate
the Executive for the payment by the Executive of state and federal income and
excise taxes on the payment provided under clause (i) above and on any payments
under this clause (ii). In computing such tax allowance, the payment to be made
under clause (i) above shall be multiplied by the “gross up percentage” (“GUP”).
The GUP shall be determined as follows:

 

     

GUP =

    Tax Rate     1 - Tax Rate

 

The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal and state income and employment-related tax rate (including Social
Security and Medicare taxes), including any applicable excise tax rate,
applicable to the Executive in the year in which the payment

 

14



--------------------------------------------------------------------------------

under clause (i) above is made, and shall also reflect the phase-out of
deductions and the ability to deduct certain of such taxes.

 

(b) Notwithstanding the foregoing, if it shall subsequently be determined in a
final judicial determination or a final administrative settlement to which the
Executive is a party that the actual excess parachute payment as defined in
Section 280G(b)(1) of the Code (before giving effect to the payments under
Sections 12(a)(i) and (ii) above) is different from the Initial Excess Parachute
Payment (such different amount being hereafter referred to as the “Determinative
Excess Parachute Payment”), then the Company’s independent tax counsel or
accountants shall determine the amount (the “Adjustment Amount”) which either
the Executive must pay to the Company or the Company must pay to the Executive
in order to put the Executive (or the Company, as the case may be) in the same
position the Executive (or the Company, as the case may be) would have been if
the Initial Excess Parachute Payment had been equal to the Determinative Excess
Parachute Payment. In determining the Adjustment Amount, the independent tax
counsel or accountants shall take into account any and all taxes (including any
penalties and interest) paid by or for the Executive or refunded to the
Executive or for the Executive’s benefit. As soon as practicable after the
Adjustment Amount has been so determined, the Company shall pay the Adjustment
Amount to the Executive or the Executive shall repay the Adjustment Amount to
the Company, as the case may be.

 

(c) In each calendar year that the Executive receives payments of benefits that
constitute a parachute payment, the Executive shall report on his state and
federal income tax returns such information as is consistent with the
determination made by the independent tax counsel or accountants of the Company
as described above. The Company shall indemnify and hold the Executive harmless
from any and all losses, costs and expenses (including without limitation,
reasonable attorneys’ fees, interest, fines and penalties) which the Executive
incurs as a result of so reporting such information. The Executive shall
promptly notify the Company in writing whenever the Executive receives notice of
the institution of a judicial or administrative proceeding, formal or informal,
in which the federal tax treatment under Section 4999 of the Code of any amount
paid or payable under this Section 12 is being reviewed or is in dispute. The
Company shall assume control at its expense over all legal and accounting
matters pertaining to such federal tax treatment (except to the extent necessary
or appropriate for the Executive to resolve any such proceeding with respect to
any matter unrelated to amounts paid or payable pursuant to this Section 12) and
the Executive shall cooperate fully with the Company in any such proceeding. The
Executive shall not enter into any compromise or settlement or otherwise
prejudice any rights the Company may have in connection therewith without the
prior consent of the Company.

 

(d) The Executive hereby agrees with the Employers and any successor thereto to
in good faith consider and take steps commonly used to minimize or eliminate any
tax liability or costs that would otherwise be created by the tax
indemnification provisions set forth in Section 12 of this Agreement if
requested to do so by the Employers or any successor thereto; provided, however,
that the foregoing language shall neither require the Executive to take or not
take any specific action in furtherance thereof nor contravene, limit or remove
any right or privilege provided thereto under this Agreement.

 

15



--------------------------------------------------------------------------------

SECTION 13. SOURCE OF PAYMENTS; NO DUPLICATION OF PAYMENTS.

 

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Company or the Bank. Payments pursuant to this
Agreement shall be allocated between the Company and the Bank in proportion to
the level of activity and the time expended on such activities by the Executive
as determined by the Company and the Bank on a quarterly basis, unless the
applicable provision of this Agreement specifies that the payment shall be made
by either the Company or the Bank. In no event shall the Executive receive
duplicate payments or benefits from the Company and the Bank.

 

SECTION 14. COVENANT NOT TO COMPETE.

 

In the event the Executive’s employment with the Employers is terminated for any
reason prior to the expiration of the Employment Period (except as set forth
below), the Executive hereby covenants and agrees that for a period of two years
following the date of his termination of employment with the Employers (or, if
less, for the Severance Benefits Period), he shall not, without the written
consent of the Employers, become an officer, employee, consultant, director or
trustee of any savings bank, savings and loan association, savings and loan
holding company, bank or bank holding company, or any direct or indirect
subsidiary or affiliate of any such entity, that entails working within any
county in which the Company or the Bank maintains an office as of the date of
termination of the Executive’s employment. This section shall not be applicable
if the Executive is terminated upon or within one year subsequent to a Change in
Control, provided that such termination is for reasons other than Cause as
defined in Section 10(a)(i) hereof.

 

SECTION 15. CONFIDENTIALITY.

 

Unless he obtains the prior written consent of the Employers, the Executive
shall at all times keep confidential and shall refrain from using for the
benefit of himself, or any person or entity other than the Employers or their
subsidiaries or affiliates, any material document or information obtained from
the Employers or their subsidiaries or affiliates, in the course of his
employment with any of them concerning their properties, operations or business
(unless such document or information is readily ascertainable from public or
published information or trade sources or has otherwise been made available to
the public through no fault of his own) until the same ceases to be material (or
becomes so ascertainable or available); provided, however, that nothing in this
Section 15 shall prevent the Executive, with or without the Employers’ consent,
from participating in or disclosing documents or information in connection with
any judicial or administrative investigation, inquiry or proceeding or the
Company’s public reporting requirements to the extent that such participation or
disclosure is required under applicable law.

 

SECTION 16. SOLICITATION.

 

The Executive hereby covenants and agrees that, for a period of two years
following his termination of employment with the Employers for any reason, he
shall not, without the written consent of the Employers, either directly or
indirectly:

 

(a) solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Employers or any of their subsidiaries
or affiliates to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any savings bank, savings and loan association, bank, bank holding company,
savings and loan holding company, or other institution engaged in the business
of accepting deposits, making loans or doing business within the counties
specified in Section 14;

 

16



--------------------------------------------------------------------------------

(b) provide any information, advice or recommendation with respect to any such
officer or employee to any savings bank, savings and loan association, bank,
bank holding company, savings and loan holding company, or other institution
engaged in the business of accepting deposits, making loans or doing business
within the counties specified in Section 14, that is intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Employers or any of their subsidiaries
or affiliates to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any savings bank, savings and loan association, bank, bank holding company,
savings and loan holding company, or other institution engaged in the business
of accepting deposits, making loans or doing business within the counties
specified in Section 14; or

 

(c) solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any customer of the Company or the Bank to
terminate an existing business or commercial relationship with the Company or
the Bank.

 

SECTION 17. NO EFFECT ON EMPLOYEE BENEFIT PLANS OR PROGRAMS.

 

The termination of the Executive’s employment during the Employment Period or
thereafter, whether by the Employers or by the Executive, shall have no effect
on the vested rights of the Executive under the Company’s or the Bank’s
qualified or non-qualified retirement, pension, savings, thrift, profit-sharing
or stock bonus plans, group life, health (including hospitalization, medical and
major medical), dental, accident and long term disability insurance plans, or
other employee benefit plans or programs, or compensation plans or programs in
which the Executive was a participant.

 

SECTION 18. SUCCESSORS AND ASSIGNS.

 

(a) This Agreement is personal to each of the parties hereto, and no party may
assign or delegate any of its rights or obligations hereunder without first
obtaining the written consent of the other parties; provided, however, that the
Employers will require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Employers, by an assumption agreement in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Employers would be required to perform it if no such

 

17



--------------------------------------------------------------------------------

succession or assignment had taken place. Failure of the Employers to obtain
such an assumption agreement prior to the effectiveness of any such succession
or assignment shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Employers in the same amount and on the same
terms as the compensation pursuant to Section 9 or 11 hereof. For purposes of
implementing the provisions of this Section 18(a), the date which any such
succession becomes effective shall be deemed the date of termination of the
Executive’s employment.

 

(b) This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees.

 

SECTION 19. NOTICES.

 

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:

 

If to the Executive:

 

Merrill B. Blanksteen

At the address last appearing

on the personnel records of

the Executive

 

If to the Employers:

 

NewAlliance Bancshares, Inc.

NewAlliance Bank

195 Church Street

New Haven, CT 06510

(or the address of the Company’s or the Bank’s principal executive office, if
different)

Attention: Chairman of the Board

 

with a copy, in the case of a notice to the Employers, to:

 

Elias, Matz, Tiernan & Herrick L.L.P.

734 15th Street, N.W.

Washington, D.C. 20005

Attention:

  Raymond A. Tiernan, Esq.     Philip R. Bevan, Esq.

 

18



--------------------------------------------------------------------------------

SECTION 20. INDEMNIFICATION FOR ATTORNEYS’ FEES.

 

(a) The Employers shall indemnify, hold harmless and defend the Executive
against reasonable costs, including legal fees and expenses, incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved, as a result of his efforts, in good faith, to defend or enforce the
terms of this Agreement. For purposes of this Agreement, any settlement
agreement which provides for payment of any amounts in settlement of the
Employers’ obligations hereunder shall be conclusive evidence of the Executive’s
entitlement to indemnification hereunder, and any such indemnification payments
shall be in addition to amounts payable pursuant to such settlement agreement,
unless such settlement agreement expressly provides otherwise.

 

(b) The Employers’ obligation to make the payments provided for in this
Agreement and otherwise to perform their obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Employers may have against the Executive or others. Unless
it is determined that a claim made by the Executive was either frivolous or made
in bad faith, the Employers agree to pay as incurred, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of or in connection with his consultation with legal counsel
or arising out of any action, suit, proceeding or contest (regardless of the
outcome thereof) by the Employers, the Executive or others regarding the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code. This Section
20(b) shall apply whether such consultation, action, suit, proceeding or contest
arises before, on, after or as a result of a Change in Control.

 

SECTION 21. SEVERABILITY.

 

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

 

SECTION 22. WAIVER.

 

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

 

SECTION 23. COUNTERPARTS.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.

 

19



--------------------------------------------------------------------------------

SECTION 24. GOVERNING LAW.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Connecticut applicable to contracts entered into
and to be performed entirely within the State of Connecticut, except to the
extent that federal law controls.

 

SECTION 25. HEADINGS AND CONSTRUCTION.

 

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

 

SECTION 26. ENTIRE AGREEMENT; MODIFICATIONS.

 

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof including that certain employment agreement dated as of April 1, 2002
between the Bank and Executive. No modifications of this Agreement shall be
valid unless made in writing and signed by the parties hereto.

 

SECTION 27. REQUIRED REGULATORY PROVISIONS.

 

Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Employers, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.

 

SECTION 28. DISPUTE RESOLUTION.

 

(a) In the event of any dispute, claim, question or disagreement arising out of
or relating to this Agreement or the breach hereof, the parties hereto shall use
their best efforts to settle such dispute, claim, question or disagreement. To
this effect, they shall consult and negotiate with each other, in good faith,
and, recognizing their mutual interests, attempt to reach a just and equitable
solution satisfactory to both parties.

 

(b) If they do not reach such a solution within a period of thirty (30) days,
then the parties agree first to endeavor in good faith to amicably settle their
dispute by mediation under the Commercial Mediation Rules of the American
Arbitration Association (the “AAA”), before resorting to arbitration.

 

(c) Thereafter, any unresolved controversy or claim arising out of or relating
to this Agreement or the breach thereof, upon notice by any party to the other,
shall be submitted to and finally settled by arbitration in accordance with the
Commercial Arbitration Rules (the “Rules”) of

 

20



--------------------------------------------------------------------------------

the AAA in effect at the time demand for arbitration is made by any such party.
The parties shall mutually agree upon a single arbitrator within thirty (30)
days of such demand. In the event that the parties are unable to so agree within
such thirty (30) day period, then within the following thirty (30) day period,
one arbitrator shall be named by each party. A third arbitrator shall be named
by the two arbitrators so chosen within ten (10) days after the appointment of
the first two arbitrators. In the event that the third arbitrator is not agreed
upon, he or she shall be named by the AAA. Arbitration shall occur in New Haven,
Connecticut or such other location as may be mutually agreed to by the parties.

 

(d) The award made by all or a majority of the panel of arbitrators shall be
final and binding, and judgment may be entered based upon such award in any
court of law having competent jurisdiction. The award is subject to
confirmation, modification, correction or vacation only as explicitly provided
in Title 9 of the United States Code. The prevailing party shall be entitled to
receive any award of pre- and post-award interest as well as attorney’s fees
incurred in connection with the arbitration and any judicial proceedings related
thereto. The parties acknowledge that this Agreement evidences a transaction
involving interstate commerce. The United States Arbitration Act and the Rules
shall govern the interpretation, enforcement, and proceedings pursuant to this
Section. Any provisional remedy which would be available from a court of law
shall be available from the arbitrators to the parties to this Agreement pending
arbitration. Either party may make an application to the arbitrators seeking
injunctive relief to maintain the status quo, or may seek from a court of
competent jurisdiction any interim or provisional relief that may be necessary
to protect the rights and property of that party, until such times as the
arbitration award is rendered or the controversy otherwise resolved.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed by their duly authorized officers and the Executive has hereunto set
his hand, all as of the day and year first above written.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

           

/s/ Merrill B. Blanksteen

           

Merrill B. Blanksteen, Executive

ATTEST:

      NEWALLIANCE BANCSHARES, INC.

By:

 

/s/ William W. Bouton III

     

By:

 

/s/ Peyton R. Patterson

Name:

 

William W. Bouton III

     

Name:

 

Peyton R. Patterson

Title:

         

Title:

 

Chairman, President and

Chief Executive Officer

[Seal]

       

ATTEST:

      NEWALLIANCE BANK

By:

 

/s/ William W. Bouton III

     

By:

 

/s/ Peyton R. Patterson

Name:

 

William W. Bouton III

     

Name:

 

Peyton R. Patterson

Title:

         

Title:

 

Chairman, President and

Chief Executive Officer

[Seal]

           

 

22